     Case 2:13-cv-04034 Document 31 Filed 10/27/20 Page 1 of 7 PageID #: 1176




                 IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

MARIANNE JEFFORD and
GARRY JEFFORD,

                           Plaintiffs,

v.                                                  Civil Action No. 2:13-cv-004034

ETHICON, INC., et al.,

                           Defendants.

                      MEMORANDUM OPINION AND ORDER


        On September 17, 2018, a Suggestion of Death was filed by defendants’ counsel

suggesting the death of Marianne Jefford during the pendency of this civil action.

[ECF No. 25].

        Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”)

# 308 (Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc.

Pelvic Repair System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time

to substitute a proper party for the deceased party has expired and there has been no

motion to substitute the deceased party.

        I.    Background

        This action resides in one of seven MDLs originally assigned to me by the

Judicial Panel on Multidistrict Litigation concerning the use of transvaginal surgical

mesh to treat pelvic organ prolapse (“POP”) and stress urinary incontinence (“SUI”).

This particular case involves Nevada co-plaintiffs, one of whom, Ms. Jefford, was

                                           1
   Case 2:13-cv-04034 Document 31 Filed 10/27/20 Page 2 of 7 PageID #: 1177




implanted at St. Charles Medical Center in Bend, Oregon with the TVT, a mesh

product manufactured by Ethicon, Inc. Short Form Compl. [ECF No. 1] ¶¶ 1-11. On

September 17, 2018, defendants’ counsel filed a Suggestion of Death noting that Ms.

Jefford died during the pendency of this action [ECF No. 25].

      II.    Legal Standards

             a. Rule 25

      Rule 25 governs the process for substituting or dismissing a case after a

plaintiff has died. See Fed. R. Civ. P. 25. The rule provides:

             If a party dies and the claim is not extinguished, the court
             may order substitution of the proper party. A motion for
             substitution may be made by any party or by the decedent’s
             successor or representative. If the motion is not made
             within 90 days after service of a statement noting the
             death, the action by or against the decedent must be
             dismissed.

Fed. R. Civ. P. 25(a)(1). This rule also states that, “[a] motion to substitute, together

with a notice of hearing, must be served on the parties as provided in Rule 5 and on

nonparties as provided in Rule 4. A statement noting death must be served in the

same manner.” Fed. R. Civ. P. 25(a)(3). The above-mentioned 90-day clock does not

begin to run until the decedent’s successors or representatives are served with a

statement noting death. See Farris v. Lynchburg, 769 F.2d 958, 962 (4th Cir. 1985).

If the successor or representative is party to the action, service must be made on the

party’s attorney. Fed. R. Civ. P. 5(b)(1).

      Whether a claim is extinguished is determined by the substantive law of the

jurisdiction in which the cause of action arose. See Robertson v. Wegmann, 436 U.S.



                                             2
   Case 2:13-cv-04034 Document 31 Filed 10/27/20 Page 3 of 7 PageID #: 1178




584, 587 n.3 (1991) (explaining that a claim is not extinguished if the jurisdiction

allows the action to survive a party’s death). Traditionally, state statutes expressly

state whether a claim survives a deceased party and to whom survivorship is allowed.

Id. at 589. If a case includes multiple plaintiffs, the death of one plaintiff does not

cause an abatement of the claims for the remaining parties. See Fed. R. Civ. P.

25(a)(2) (“After a party’s death, if the right sought to be enforced survives only to or

against the remaining parties, the action does not abate, but proceeds in favor of or

against the remaining parties.”).

                b. PTO # 308

       In Pretrial Order (“PTO”) # 308, the court required that “[f]or any case in which

plaintiff’s counsel subsequently learns of the death of his or her client, plaintiff’s

counsel shall file the suggestion of death within 120 days of counsel’s learning of the

death.” Pretrial Order # 308, p. 3, 2:12-md-2327 [ECF # 6218]. In addition, the court

directed that

         within the same 120-day period, plaintiff’s counsel must serve
         the suggestion of death on the parties and appropriate
         nonparties as described above, and file proof of such service
         with the court. The ninety-day substitution period provided by
         Rule 25(a) will commence upon the filing and proper service of
         the suggestion of death. In the event that plaintiff’s counsel
         fails to file the suggestion of death and properly serve it on the
         appropriate nonparties, the ninety-day substitution period will
         commence 120 days after the entry of this Order or 120 days
         after counsel’s learning of the death of his or her client,
         whichever is later.

Id. at 3–4.




                                           3
   Case 2:13-cv-04034 Document 31 Filed 10/27/20 Page 4 of 7 PageID #: 1179




      While this burden is on plaintiffs’ counsel, defendants’ counsel may also file a

suggestion of death on the record. “The filing of the suggestion of death by defendant’s

counsel places plaintiff’s counsel on notice of his or her client’s death, and therefore

commences the 120-day period within which plaintiff’s counsel must serve the

suggestion of death on the appropriate nonparties.” Id. at 4. If they should fail to

serve the suggestion of death, the ninety-day substitution period commences 120 days

after defendants’ counsel filed the suggestion of death. Id.

      III.   Analysis


      The defendants filed a Suggestion of Death on September 17, 2018 noting that

Ms. Jefford died while this litigation was pending. [ECF No. 25]. Nothing has been

filed by plaintiffs to certify whether anyone was served with notice of the Suggestion

of Death. Pursuant to Rule 25(a)(1) and PTO # 308 the time for substituting any party

or non-party for the deceased plaintiff has passed.


      Rule 25(a)(1) provides the sole procedural device allowing decedent’s successor

or representative to step into Ms. Jefford’s shoes and pursue litigation on her behalf.

See Fed. R. Civ. P. 25(a)(1) (“A motion for substitution may be made by any party or

by the decedent’s successor or representative.”). Neither Mr. Jefford nor any non-

party successor or representative has complied with the substitution requirements of

Rule 25(a)(1) within the time requirements as set forth in Rule 25 (a) and PTO # 308.

Accordingly, the court ORDERS that the claims of Marianne Jefford are DISMISSED

without prejudice.




                                           4
   Case 2:13-cv-04034 Document 31 Filed 10/27/20 Page 5 of 7 PageID #: 1180




      While failure to comply with Rule 25(a)(1) prevents Mr. Jefford from pursuing

claims on Ms. Jefford’s behalf, Rule 25(a)(2) does not prevent Mr. Jefford from

pursuing claims on his own behalf. See Fed. R. Civ. P. 25(a)(2) (“After a party’s death,

if the right sought to be enforced survives only to or against the remaining parties,

the action does not abate, but proceeds in favor of or against the remaining parties.”).

In this matter, only Mr. Jefford’s claim for loss of consortium remains. Whether Mr.

Jefford’s claim survives the dismissal of Ms. Jefford’s claim is a question of state law.


      If a plaintiff files her claim directly in the MDL in the Southern District of

West Virginia, the court consults the choice-of-law rules of the state where the

plaintiff was implanted with the product. See Sanchez v. Boston Scientific Corp.,

2:12-cv-05762, 2014 WL 202787, at *4 (S.D. W. Va. Jan. 17, 2014) (“For cases that

originate elsewhere and are directly filed into the MDL, the court will follow the

better-reasoned authority that applies the choice-of-law rules of the originating

jurisdiction, which in our case is the state in which the plaintiff was implanted with

the product.”). Ms. Jefford underwent implantation surgery in Oregon. Thus, the

choice-of-law principles of Oregon guide the court’s choice-of-law analysis.

      “Under Oregon choice-of-law rules the Court must determine as a threshold

issue whether there is a material difference between Oregon law and the law of the

other forum.” Powell v. Sys. Transp., Inc., 83 F. Supp. 3d 1016, 1022 (D. Or. 2015)

(citing Waller v. Auto-Owners Ins. Co., 26 P.3d 845, 848 (Or. Ct. App. 2001)). If no

material difference exists, Oregon courts will apply Oregon law without regard to the

significance of the relationship between the dispute and the proposed alternative


                                           5
   Case 2:13-cv-04034 Document 31 Filed 10/27/20 Page 6 of 7 PageID #: 1181




forum. Id. “If there is a material difference, the Court must determine whether both

states have substantial interests in having their laws applied.” Id. (citations omitted).

Where both states have substantial interests, Oregon courts apply the “most

significant relationship” test promulgated by the Restatement (Second) Conflict of

Laws. The device was implanted in Oregon, yet plaintiffs are residents of Nevada.

      The first step of Oregon’s choice-of-law analysis requires assessing whether

there is a material difference between Oregon and Nevada’s treatment of Mr.

Jefford’s claim. There is no material difference between Oregon and Nevada’s

treatment of Mr. Jefford’s loss of consortium claim. Both states consider loss of

consortium claims to be fully derivative of the underlying claim. Knepper v. Brown,

162 P.3d 1026, 1033 (Or. Ct. App. 2007); Cervantes v. Health Plan of Nevada, Inc.,

163 P.3d 789, 799 n.9 (Nev. 2011). Because there is no material difference between

the law of the two states, I will apply Oregon law. And because, under Oregon law,

Mr. Jefford’s claim is fully derivative of Ms. Jefford’s claim, Mr. Jefford’s claim must

be dismissed as well. Accordingly, the court ORDERS that the claim of Garry Jefford

is DISMISSED without prejudice.

      IV.    Conclusion


      It is ORDERED that the claims of the plaintiffs Marianne Jefford and Garry

Jefford are DISMISSED without prejudice pursuant to Rule 25(a)(1) and PTO # 308,

and this case is dismissed and stricken from the docket. Any remaining pending

motions are DENIED as moot.




                                           6
  Case 2:13-cv-04034 Document 31 Filed 10/27/20 Page 7 of 7 PageID #: 1182




      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

any unrepresented party.

                                      ENTER: October 27, 2020




                                        7
